Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that sound or plausible other methods of use and/or methods of making have not been set forth in support of the requirement.  This is not found persuasive because these assertions have not demonstrated that error is evident in the requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/4/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/015440 in view of McClelland et al. (2004/0138318), and as evidenced by Zipp et al. (4,436,869).
WO ‘440 discloses a composite material (hybrid material) having preformed foam particles encased within a matrix composition (See Abstract). The preformed foam particles may be polyurethane foam particles (see page 3 lines 19-21) and the range of expansion density may be from 10-100g/L (0.01-0.1 g/cm3) (page 2 line 4).  Useful materials for matrix composition may be polyurethane, polyurethane elastomer, foamed PIR or polyurethane foam and preferably it has a high impact resistance characteristic to maintain the impact strength of the composite material (page 4 lines 1-4 and page 5 line 15). The variable ratios of density of particles to the density of matrix substance provide a range of characteristics in softness and insulation, hardness and dampening properties (page 5 lines 17-20).  Referring to the article as a “sole” imparts no structural distinction in the patentable sense over the composite articles defined by WO ‘440. As to claim 11, though tear propagation resistance features are not specified, owing to the closeness of the make-ups disclosed and the accompanying strength and impact resistance effects disclosed it is seen that the tear propagation resistance features of this claim would necessarily follow from the teachings of WO ‘440.       
WO ‘440 differs from applicants’ claims in that lacks a teaching that the foam particles have a closed surface skin. However, McClelland et al. discloses expandable thermoplastic polyurethane (TPU) comprising a blowing agent, and having a spherical shape [claim 3](see paras [0007], [0033]-[0035], and [0041]), and while McClelland et al. is silent about the foamed particle specifically having a closed surface skin it does teach that blowing agents include volatile liquids of low boiling organic solvent, which is well known for forming a dense outer skin (closed surface skin) of foamed TPU, as evidenced by Zipp et al. (See column 1, lines 44-50). Accordingly, it would have been obvious to one having ordinary skill in the art to use McClelland et al.’s preformed foam particles of TPU to make the composite taught by WO ‘440 for the purpose of achieving acceptable composite product development in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
For claims 3 and 4, WO ‘440 exemplifies workable foamed particle size of 3 to 4 mm. Since WO ‘440 teaches generally the same structure and composition for the same end uses as the claimed invention, a workable diameter of foam particles would have been obvious with the expectation of success to one of ordinary skill in the art, motivated by the desire to obtain required properties for the same end uses.  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of similar properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I).
As to claim 5 and 7, though WO ‘440 does not particularly specify the use of these polyols in making the particles of its disclosure, McClelland et al. (paragraph [0016]-[0022]) recognizes materials inclusive of these materials to be recognized reactant materials for forming particles of the instant concern.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these polyols in forming the polyurethane particles of McClelland et al. that are to be used as the particle materials in forming the composites of WO ‘440 for the purpose of achieving acceptably developed composite articles in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
For claim 9, since WO ‘440 teaches that the desired end product will affect the optimal ratio of foam particles to matrix to produce the desired characteristics for the specific application, a workable weight ratio of matrix and foamed particles would have been obvious with the expectation of success to one of ordinary skill in the art, motivated by the desire to obtain required properties for the same end uses.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402. Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Additionally, too, regarding the densities of claims 5 and 10, it would have been obvious for one having ordinary skill in the art to have operated within the densities for matrix and particle materials provided for by WO ‘440 in forming the composites of WO ‘440 for the purpose of forming products with  the desired characteristics for the specific applications in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.   

Applicant’s arguments have been considered. However, rejection is maintained. 
It is held and maintained that the claims referring to the articles defined by its limits as a “sole” imparts no structural distinction in the patentable sense over the composite articles defined by WO-‘440.  Assertions as to distinctions that were identified between claims in a parent application for restriction purposes do not serve to confer patentable distinction to the instant claims in this regard over WO-‘440 taken either alone or in combination with other cited prior art.  The sole of the claims is the material that is defined by the limitations that follow “comprising”, and it is maintained that these features are provided for through the combination laid out in the body of the rejection above.  Moreover, it is seen and maintained that the material of WO-‘440, being capable of being attached below the foot portion of a shoe renders it a “sole” to the degree required by the claims.
Applicants’ arguments that the materials of WO-‘440 are not specified to be thermoplastic are unpersuasive because the rejection is based on the combination involving WO-‘440 and McClelland et al.(2004/0138318).  WO-‘440 provides that polyurethane foam particles may be utilized in the preparations of its disclosure, and McClelland et al. provides for thermoplastic polyurethane foam particles that are spherical in shape (para [0041]) and have other features of applicants’ claims.  It is the primary, WO-‘440 patent, that provides for and offers the motivation to include polyurethane particles in its preparations. McClelland et al. is merely looked to for its disclosures of the thermoplastic particles of the instant concern to be employed as polyurethane particles in the preparations of WO-‘440. Further, expansion of the spherical thermoplastic polyurethane particles of McClelland et al. through the provided for inclusion of blowing agents disclosed (para [0033]) does provide a foamed thermoplastic polyurethane particle to the degree required by the claims.
As to arguments concerning Zipp et al., it is held that Zipp et al. is merely looked to for the evidence it provides regarding the expectation of dense/closed outer skins on use of the blowing agents of McClelland et al. in forming the spherical particles of McClelland et al.  Rejection is based on the combination of WO-‘440 and McClelland et al.  Zipp et al. is only looked to for the evidence provided at column 1 lines 44-50 and nothing more.                  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of copending Application No. 17/242,581(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards composite article formations that differ in make-up and material arrangements in a manner that would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results attributable to difference in the claims. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ arguments have been considered. However, rejection is maintained.
Distinction between the limitations defined by the co-pending claims has not been identified.   Moreover, it is seen and maintained that the “saddle” material of the co-pending claims by being capable of being attached below the foot portion of a shoe renders it a “sole” to the degree required by the claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/                Primary Examiner, Art Unit 1765